 



Exhibit 10.3
Trade ID: 50950
Wells Fargo Bank, N.A.
Financial Products
(877) 240-0795
AMENDED AND RESTATED
CONFIRMATION
This Amended and Restated Confirmation amends and restates that certain
Confirmation dated
August 26, 2004.

     
To:
  United States Lime & Minerals, Inc.
 
  Attention: Mike Owens
 
  13800 Montfort Drive, Suite 330
 
  Dallas, TX 75240
 
  Telephone: (972) 991-8400
 
  Fax: (972) 385-1340
 
   
From:
  Wells Fargo Bank, N.A.
 
  Attention: Martha Burke
 
  417 Montgomery Street, Suite 500
 
  MAC A0108-050
 
  San Francisco, CA 94104
 
  Telephone: (415) 947-5924
 
  Fax: (415) 646-9166

Date: October 20, 2005
Dear Mike Owens,
The purpose of this letter agreement is to confirm the terms and conditions of
the transaction (“Transaction”) entered into between Wells Fargo Bank, N.A.
(“Party A”) and United States Lime & Minerals, Inc., a Texas corporation (“Party
B”). This Transaction is effective at, and as of 12:01 a.m., California time, on
the Trade Date specified below.
This Confirmation supplements, forms part of, and is subject to, the Interest
Rate Master Agreement dated as of August 26, 2004, (as the same may be amended,
modified or supplemented from time to time, the “Master Agreement”) between
Party A and Party B. This communication itself constitutes a binding agreement
setting forth the essential terms of the Transaction described herein. All
provisions contained in the Master Agreement shall govern this Confirmation
except as expressly modified below.
The terms of the Transaction to which this Confirmation relates are as follows:

          Transaction Type:   Swap
 
        Trade Date:   October 14, 2005
 
        Effective Date:   December 30, 2005, subject to adjustment in accordance
with the Modified Following Business Day Convention.
 
        Termination Date:   December 31, 2015, subject to adjustment in
accordance with the Modified Following Business Day Convention.
 
       
Fees:
      Not applicable.
 
        Notional Amount:   USD 40,000,000.00 (Initial Notional Amount — please
refer to the attached Schedule I)

 



--------------------------------------------------------------------------------



 



          Fixed Rate Side:    
 
       
 
  Fixed Rate    
 
  Payer:   Party B
 
       
 
  Fixed Rate:   4.695% 
 
       
 
  Day Count    
 
  Convention:   Actual/360
 
       
 
  Business Day    
 
  Convention:   Modified Following
 
        Calculation Period:   From the last day of each March, June, September,
and December, up to the last day of the following quarter, continuing until the
Termination Date, subject to adjustment in accordance with the designated
Business Day Convention. The first Calculation Period will be December 30, 2005
to March 31, 2006.
 
        Floating Rate Side:    
 
       
 
  Floating Rate    
 
  Payer:   Party A
 
       
 
  Floating Rate:   USD-LIBOR
 
       
 
  Initial Floating    
 
  Rate:   To be determined.
 
       
 
  Floating Rate    
 
  Maturity:   3 Month 
 
       
 
  Reset Dates:   The last day of each March, June, September, and December,
subject to adjustment in accordance with the designated Business Day Convention.
The first Reset Date is December 30, 2005.
 
       
 
  Compounding:   Not Applicable.
 
       
 
  Day Count    
 
  Convention:   Actual/360
 
       
 
  Business Day    
 
  Convention:   Modified Following
 
       
 
  Calculation Period:   From the last day of each March, June, September, and
December, up to the last day of the following quarter, continuing until the
Termination Date, subject to adjustment in accordance with the designated
Business Day Convention. The first Calculation Period will be December 30, 2005
to March 31, 2006.
 
        Settlement Payment Dates:   The last day of each March, June, September,
and December, beginning with March 31, 2006, continuing up to and including the
Termination Date, subject to adjustment in accordance with the designated
Business Day Convention.
 
        Business Days:   New York City

 



--------------------------------------------------------------------------------



 



          Loan Facility:   That certain Loan Facility as evidenced by that
certain promissory note dated as of October 19, 2005 in the amount of USD
40,000,000.00, extended by Party A to Party B (“Note”), which is subject to the
terms and conditions of that certain Second Amendment to Loan Agreement dated as
of an even date therewith (“Loan Agreement”), as modified, amended and/or
extended from time to time, (the Note and the Loan Agreement are hereby
collectively defined herein as the “Loan Documents”).
 
        Security:   Any personal property granted to Party A as collateral for
the Loan Facility shall also secure all obligations of Party B under this
Agreement. Any such security interest shall be evidenced by and subject to the
terms of all security agreements, financing statements and other documents
executed by Party B in connection with the Loan Documents. All obligations of
Party B under this Agreement shall be cross-collateralized and rank pari- passu
with the collateral securing the aforementioned Loan Facility.
 
        Credit Support:   All obligations of Party B under this Transaction
shall be guaranteed by that certain Repayment Guaranty dated October 14, 2005,
guaranteed by Arkansas Lime Company, Texas Lime Company, Colorado Lime Company,
Corson Lime Company, and U.S. Lime Company—Houston.
 
        Settlement Instructions for Payments:
 
  Payments due to   Party A will debit settlement payment(s) from the following
account:
 
  Party A:   ABA Number:  
 
      DDA Number:  
 
       
 
  Payments due to   Party A will credit settlement payment(s) to the following
account:
 
  Party B:   ABA Number:  
 
      DDA Number:  
 
        Delivery Instructions for Notices:
 
  Send Notices to   Wells Fargo Bank, N.A.
 
  Party A:   Attention: Documentation Group
 
      417 Montgomery Street, Suite 500
 
      MAC A0108-050
 
      San Francisco, CA 94104
 
      Telephone: (877) 240-0795
 
      Fax: (415) 646-9166
 
       
 
  Send Notices to   United States Lime & Minerals, Inc.
 
  Party B:   Attention: Mike Owens
 
      13800 Montfort Drive, Suite 330
 
      Dallas, TX 75240
 
      Telephone: (972) 991-8400
 
      Fax: (972) 385-1340

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized individual sign and return this document by
facsimile to the Documentation Group at (415) 646-9166. If you have any
questions, please call Eric Nickerson at (877) 240-0795.

      Yours sincerely,
 
   
 
    Wells Fargo Bank, N.A.
 
   
By:
  /s/ Martha Burke
 
   
Name:
  Martha Burke
Its:
  Authorized Signatory





--------------------------------------------------------------------------------



 



Accepted and confirmed as of the Trade Date:
United States Lime & Minerals, Inc., a Texas corporation

         
By:
  /s/ M. MICHAEL OWENS    
 
       
 
       
Name:
  M. Michael Owens    
 
       
Its:
  VP & CFO    

